          Case 3:17-cv-04419-JD Document 146 Filed 04/02/20 Page 1 of 4



 1   LIEFF CABRASER HEIMANN &                        CARNEY BATES & PULLIAM, PLLC
     BERNSTEIN, LLP                                  Hank Bates (SBN 167688)
 2   Michael W. Sobol (SBN 194857)                   hbates@cbplaw.com
     msobol@lchb.com                                 Allen Carney
 3   Michael K. Sheen (SBN 288284)                   acarney@cbplaw.com
     msheen@lchb.com                                 David Slade
     Facundo Bouzat (SBN 316957)
 4   fbouzat@lchb.com                                dslade@cbplaw.com
     275 Battery Street, 29th Floor                  519 West 7th St.
 5   San Francisco, CA 94111-3339                    Little Rock, AR 72201
     Telephone: 415.956.1000                         Telephone: 501.312.8500
 6   Facsimile: 415.956.1008                         Facsimile: 501.312.8505

 7   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP
 8   Nicholas Diamand
     ndiamand@lchb.com
 9   Douglas I. Cuthbertson
     dcuthbertson@lchb.com
     Sean Petterson
10   spetterson@lchb.com
     250 Hudson Street, 8th Floor
11   New York, NY 10013-1413
     Telephone: 212.355.9500
12   Facsimile: 212.355.9592
13   Attorneys for Plaintiffs individually and on
     behalf of all others similarly situated
14

15                                    UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17                                       SAN FRANCISCO DIVISION

18   AMANDA RUSHING, et al.,                        Case No. 3:17-cv-04419-JD

19                      Plaintiffs,                 JOINT NOTICE OF SETTLEMENT OF
                                                    PLAINTIFFS AND DISNEY DEFENDANTS
20   v.

21   THE WALT DISNEY COMPANY, et al.,

22                      Defendants.

23

24           PLEASE TAKE NOTICE that on April 2, 2020, Plaintiffs and Defendants The Walt

25   Disney Company, Disney Enterprises, Inc., and Disney Electronic Content, Inc. (collectively

26   “Disney”), after a full-day mediation with Magistrate Judge Jay Gandhi (Ret.), on February 5,

27   2020, and after weeks of further direct negotiations, agreed to a term sheet for the settlement of

28   all of Plaintiffs’ claims against Disney. Plaintiffs and Disney are working on finalizing settlement
                                                                               JOINT NOTICE OF SETTLEMENT
                                                    1                OF PLAINTIFFS AND DEFENDANT TWITTER
                                                                                            3:17-CV-04419-JD
        Case 3:17-cv-04419-JD Document 146 Filed 04/02/20 Page 2 of 4



 1   documentation forthwith.

 2
     Dated: April 2, 2020          Respectfully Submitted,
 3

 4                                   /s/ Hank Bates
                                   Hank Bates (State Bar No. 167688)
 5                                 hbates@cbplaw.com
                                   Allen Carney
 6                                 acarney@cbplaw.com
                                   David Slade
 7                                 dslade@cbplaw.com
                                   CARNEY BATES & PULLIAM, PLLC
 8                                 519 W. 7th St.
                                   Little Rock, AR 72201
 9                                 Telephone: 501.312.8500
                                   Facsimile: 501.312.8505
10
                                   Michael W. Sobol (SBN 194857)
11                                 msobol@lchb.com
                                   Michael K. Sheen (SBN 288284)
12                                 msheen@lchb.com
                                   Facundo Bouzat (SBN 316957)
13                                 fbouzat@lchb.com
                                   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
14                                 275 Battery Street, 29th Floor
                                   San Francisco, CA 94111-3339
15                                 Telephone: 415.956.1000
                                   Facsimile: 415.956.1008
16
                                   Nicholas Diamand
17                                 ndiamand@lchb.com
                                   Douglas I. Cuthbertson
18                                 dcuthbertson@lchb.com
                                   Sean Petterson
19                                 spetterson@lchb.com
                                   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
20                                 250 Hudson Street, 8th Floor
                                   New York, NY 10013-1413
21                                 Telephone: 212.355.9500
                                   Facsimile: 212.355.9592
22

23                                 Attorneys for Plaintiffs and the Proposed Classes
24

25

26
27

28
                                                                    JOINT NOTICE OF SETTLEMENT
                                          2               OF PLAINTIFFS AND DEFENDANT TWITTER
                                                                                 3:17-CV-04419-JD
        Case 3:17-cv-04419-JD Document 146 Filed 04/02/20 Page 3 of 4



 1   Dated: April 2, 2020            /s/ James G. Snell
                                   JAMES G. SNELL (Bar No. 173070)
 2                                 JULIE E. SCHWARTZ (Bar No. 260624)
                                   ANNA C. MOURLAM (Bar No. 312015)
 3
                                   PERKINS COIE LLP
 4                                 3150 Porter Drive
                                   Palo Alto, CA 94304-1212
 5                                 Telephone: + 1 (650) 838-4300
                                   Facsimile: + 1 (250) 838-4350
 6                                 Email: JSnell@perkinscoie.com
                                   Email: JSchwartz@perkinscoie.com
 7
                                   Email: AMourlam@perkinscoie.com
 8
                                   Attorneys for Defendants Twitter, Inc. and MoPub, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                    JOINT NOTICE OF SETTLEMENT
                                          3               OF PLAINTIFFS AND DEFENDANT TWITTER
                                                                                 3:17-CV-04419-JD
        Case 3:17-cv-04419-JD Document 146 Filed 04/02/20 Page 4 of 4



 1                                            ATTESTATION
 2          I, Hank Bates, attest that all signatories listed, and on whose behalf the filing is submitted,

 3   concur in the filing’s content and have authorized the filing.

 4   Dated: April 2, 2020                   By:    /s/ Hank Bates
                                                    Hank Bates
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                JOINT NOTICE OF SETTLEMENT
                                                    4                 OF PLAINTIFFS AND DEFENDANT TWITTER
                                                                                             3:17-CV-04419-JD
